Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 7/1/20 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the rotary actuator of claim 1, specifically, an angle sensor that is configured to sense the magnetic flux generated from the magnet and output a signal, which corresponds to a rotational angle of the magnet holder, wherein: the output axle includes: an axle pipe portion, at which the axle hole is formed; and an output axle tubular portion, which is located on a side of the axle pipe portion that is opposite to the subject device; and the magnet holder includes: a holder main body, at which the holder hole is formed; and a seal portion, which is formed integrally with the holder main body in one-piece, while the seal portion is configured to contact one of an inner peripheral wall and an outer peripheral wall of the output axle tubular portion and seal between the magnet holder and the output axle tubular portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID MORGAN. FENSTERMACHER
Primary Examiner




/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658